Citation Nr: 0616471	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  91-51 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left wrist 
ankylosis, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left elbow injury, with degenerative joint disease, status 
post ulnar nerve surgeries, currently evaluated as 10 percent 
disabling for the period prior to December 13, 1997; to 
include entitlement to a separate compensable rating for 
neurological impairment.

3.  Entitlement to an increased rating for residuals of a 
left elbow injury, with degenerative joint disease, status 
post ulnar nerve surgeries, currently evaluated as 20 percent 
disabling effective from December 13, 1997; to include 
entitlement to a separate compensable rating for neurological 
impairment.

4.  Entitlement to special monthly compensation based on loss 
of use of the left (minor) hand.

5.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability of the left eye, claimed as 
blindness, as a result of VA treatment in March 1995. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
September 1957. 

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) San Juan, Puerto 
Rico. Jurisdiction over the appeal was transferred to the St. 
Petersburg, Florida, VA RO. 

In November 1988, the veteran filed a claim for increased 
rating for left elbow disability, then rated as 10 percent 
disabling effective from September 1957. A June 1990 rating 
action denied the claim. During the pendency of the appeal, 
an August 1998 rating decision increased the rating from 10 
to 20 percent, effective from December 13, 1997. Inasmuch as 
a higher evaluation is available for the musculoskeletal 
disability, and the veteran is presumed to seek the maximum 
available benefit for a disability, the appeal continues. AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 

The case was remanded in July 1992 and May 1999. On return to 
the Board in June 2004, the Board recharacterized the left 
elbow disability, and remanded the case for compliance with 
the VCAA and for other procedural actions. 

In September 1997, the veteran testified at a hearing before 
a hearing officer at the RO. A transcript of that hearing is 
of record.

The issue of entitlement to benefits for blindness pursuant 
to 38 U.S.C.A. § 1151 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left (minor) wrist disability is 
unfavorably ankylosed, with fusion and radial deviation, and 
rated at the maximum 40 percent evaluation.

2.  Prior to December 13, 1997, residuals of left elbow 
injury with degenerative joint disease, status post ulnar 
nerve surgeries, are manifested by flexion of forearm limited 
to no less than 100 degrees, extension limited to no more 
than 60 degrees, full pronation, and supination limited to 30 
degrees or less.

3.  Effective from December 13, 1997, residuals of left elbow 
injury with degenerative joint disease, status post ulnar 
nerve surgeries, are generally manifested by flexion of 
forearm limited to no less than 90 degrees.

4.  The neurological residuals of left elbow injury, status 
post ulnar nerve surgeries, are productive of mild incomplete 
paralysis of the ulnar nerve prior to December 13, 1997, and 
of severe incomplete paralysis thereafter; impairment 
productive of griffin claw deformity is not shown.

5.  The left hand impairment is not shown to more nearly 
approximate amputation or loss of use of the minor hand, or 
amputation of the minor arm below the insertion of the 
pronator teres.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for left 
wrist ankylosis have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.71a, Diagnostic Code 
5214 (2005).

2. Prior to December 13, 1997, the criteria for a rating in 
excess of 10 percent for limitation of motion, for residuals 
of left elbow injury with degenerative joint disease, status 
post ulnar nerve surgeries, are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.71a, Diagnostic 
Codes 5010, 5205, 5206, 5207, 5208, 5213 (2005).

3. Effective from December 13, 1997, the criteria for a 
rating in excess of 20 percent for limitation of motion, for 
residuals of left elbow injury with degenerative joint 
disease, status post ulnar nerve surgeries, are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 
4.71a, Diagnostic Codes 5010, 5205, 5206, 5207, 5208, 5213 
(2005).

4.  The criteria for a separate disability rating for 
neurological impairment of 10 percent, but no more, for mild 
incomplete paralysis of the ulnar nerve, residuals of left 
elbow injury with degenerative joint disease, status post 
ulnar nerve surgeries, prior to December 13, 1997, and for 
severe incomplete paralysis for a 30 percent rating, but no 
more, effective thereafter, have been met. 38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2005).

5.  The requirements for SMC based on loss of use of the left 
hand are not met. 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§ 3.350, Diagnostic Codes 5122, 5123 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claims. 
The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify and assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  

In this case, the veteran filed his claims prior to enactment 
of the VCAA. Pursuant to a January 2004 Remand, the RO 
provided the veteran with VCAA letters dated in January 2004, 
July 2004, and May 2005. The Board notes that the veteran was 
notified in July 2004 and May 2005 VCAA letters and in the 
January 2004 remand, of the evidence and information 
necessary to substantiate the claims, the information 
required from him in order for VA to obtain evidence and 
information in support of the claims, and the assistance that 
VA would provide in obtaining evidence. The letters told him 
to send to VA information describing additional evidence or 
the evidence itself and he was advised that it was his 
responsibility to ensure that VA received relevant non-
Federal records. These notices served to tell him to submit 
relevant evidence in his possession. Subsequently, the RO 
readjudicated the claims. There is no indication or reason to 
believe that the decisions on the issues would have been 
different had the claims not been previously adjudicated. In 
the Board's opinion, the RO properly processed the claims 
after complying with the notice requirements of the VCAA and 
the implementing regulations. Therefore, the Board is 
satisfied, as to the issues decided herein, that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 App. 112, 119 
(2004). Further, the timing deficiency was remedied by 
readjudication of the claims after proper notice has been 
sent. The Board finds that any deficits in the notices 
provided to the veteran are no more than non-prejudicial 
error. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7151 (Fed. Cir. Apr. 5, 2006). 

The Board is also satisfied that the RO has obtained, or made 
reasonable efforts to obtain all records pertinent to the 
claim. The claim for left elbow disability was remanded in 
July 1992, and the other claims remanded in May 1999 and 
January 2004. While in remand status, the veteran was 
afforded the opportunity to provide additional details 
pertinent to the claims. Records pertinent to the claims were 
obtained, and the veteran was afforded VA examinations, and a 
hearing before a hearing officer at the RO. He and his 
representative have also submitted evidence and argument in 
support of the claims. Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims, and the Board 
is also unaware of any such outstanding evidence or 
information. Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations. 

Thus, to decide the appeal regarding the claims would not be 
prejudicial error to the veteran. Bernard v. Brown, 4 Vet. 
App. 384 (1993). Accordingly, the Board will address the 
merits of the claims, particularly since some of these 
matters have been pending since 1988.


Factual Background

The veteran is shown to be right handed. The service-
connected left upper extremity is his minor extremity.

Historically, a December 1957 rating action granted service 
connection for left elbow disability, rated as 10 percent 
disabling under Diagnostic Code 5010-5213 (arthritis and 
impairment of supination), effective from September 1957. The 
veteran filed for increase in 1988, and during the pendency 
of an appeal, an August 1998 rating decision recharacterized 
the disability and increased the rating to 20 percent under 
diagnostic code 5010-5206 (for arthritis and limitation of 
flexion of forearm), effective from December 13, 1997. A 
December 1957 rating action granted service connection for 
left wrist ankylosis rated as 20 percent disability effective 
from September 1957. In June 1960, the rating was increased 
to 40 percent, effective August 1959, under Diagnostic Code 
5214. The veteran also filed claims for increase of the wrist 
disability and for special monthly compensation (SMC) in 1992 
and for section 1151 claims for eye disability in 1996.

Evidence includes a November 1988 VA hospitalization report 
showing treatment for left elbow wrist and pain and forearm 
numbness with paresthesias, with history of ulnar surgery in 
1979 without success. Findings on admission included pain 
over the left elbow and forearm, numbness and paresthesias of 
left forearm, medial aspect, and ring and little fingers of 
the left hand. The left hand showed a 15cm dorsal aspect 
wrist well healed nontender scar, wrist had radial deviation 
to 20 degrees and was fused at 0 degrees flexion. The veteran 
could make a fist, and oppose the index and ring finger to 
the thumb, but not the little finger. Sensation was 
diminished to absent on ulnar aspect of hand and ring and 
little fingers, with no Tinel's sign at carpal tunnel. 
Diagnosis was left ulnar nerve entrapment syndrome. November 
1988 discharge notes revealed uncomplicated post-operative 
left ulnar nerve exploration and release. The veteran could 
move the left hand fingers without complaints, and there was 
decreased numbness of the left hand ulnar distribution. 
Diagnosis was left ulnar nerve entrapment syndrome. 

VA clinical records dated in 1989 reflect numbness and pain 
in left elbow, range of motion was 10 degrees short of full 
extension, 100 degrees flexion, and up to 90 degrees 
supination. January 1989 VA clinical treatment notes showed 
tenderness at medial aspect of elbow. The veteran could 
complete a fist but had weak grip, and was unable to complete 
opposition of fingers 4 and 5, lacking in 1 cm., had full 
extension of all digits, with sensory decreased to pinprick 
along the lateral aspect of digits 4 & 5. The left wrist was 
fixed with full handgrip. March 1990 VA electromyography 
(EMG) studies show a diagnosis of arthritis of elbow with 
polyneuropathy. A June 1990 rating decision denied an 
increase of the 10 percent rating for left elbow injury with 
degenerative arthritis. On appeal to the Board in July 1992, 
the case was remanded for additional evidentiary development. 

April 1993 VA examination showed complaints of loss of motion 
of the left wrist, numbness of the 4th and 5th fingers, and 
tingling and numbness of the left upper extremity. There was 
moderate muscle atrophy and limitation of motion of the elbow 
and wrist. Elbow flexion was limited to 100 degrees and 
extension to 30 degrees. The wrist was ankylosed in 100 
degrees with hand radial deviation of 30 degrees. There was 
no limitation of the fingers, there was good grasp with 
strength at 4/5, and absence of supination. Diagnosis was 
degenerative joint disease of left elbow, and ankylosis of 
the left wrist, status post surgery. Neurologic examination 
showed weakness of the arm graded as 3/5 distally, with 
ankylosis of the left wrist, diminished pinprick over the 
left ulnar distribution, numbness of 4th and 5th fingers, and 
constant left elbow pain. Diagnosis was status post left 
wrist fracture, status post surgery for left ulnar nerve 
compression. 

April 1994 VA examination revealed complaints of loss of 
range of motion of the wrist, elbow, and 4th and 5th fingers 
of the left hand. On the wrist, there was swelling and 
tenderness, with an 11 cm dorsal scar not fixed to 
subcutaneous tissue, fusion in neutral position with no range 
of motion. As regards the elbow, range of motion was 50 to 
110 degrees, passively. The patient had poor biceps strength 
and fair triceps strength. There was no supination of the 
forearm without biceps assistance and rotation of the body. 
There was complete pronation. 

As regards the left hand, there was loss of palmar touch of 
the index finger of 1 1/2 cm, of the ring finger of 2 1/2 cm, and 
of the fifth or little finger of 1/2 cm. The veteran could 
oppose the little finger with loss of 4 cm to touch the 
thumb. He had poor sensation, poor strength of hand grip, and 
poor balance. He was unable to do repetitive movements. 
Diagnoses included residual loss of range of motion and 
strength secondary to left wrist fusion, and ankylosis of 
left elbow and wrist on left side.

A September 1996 rating action denied a rating higher than 40 
percent for the service-connected left wrist and denied SMC 
based on loss of use of the left hand. In an October 1996 
statement, the veteran's representative argued that the left 
wrist disability amounts to extremely unfavorable ankylosis 
for which SMC for loss of use of the left hand was warranted. 
In a July 1997 VA form 9, the veteran asserted that his wrist 
condition is much worse than the 40 percent rating, that it 
was fused, with no feeling in the wrist, hand, or fingers, 
especially the little finger, and that his ring and little 
finger curled up and he had difficulty uncurling them in the 
morning. He contended that he had total loss of use of his 
left hand. 

In a September 1997 hearing before a hearing officer at the 
RO, the veteran and his daughter testified to the effect that 
he could not grasp things like he used to and his elbow froze 
up, with tingling from the elbow to the left ring finger or 
little finger, and weakness in the arm and hand. They also 
testified to the veteran's inability to perform activities of 
daily living.

November 1997 x-rays of the left elbow show moderate 
osteoarthritic degenerative changes. X-rays of left hand 
shows extensive post-traumatic changes involving the left 
wrist with a metal rod transfixing the carpal bones. There 
was flexion of the left 4th proximal interphalangeal joint. 

A December 1997 VA examination reveals pain in the wrist with 
excessive finger motion, with locking of the left ring finger 
which he could manually straighten out, and elbow pain. 
Examination of the left elbow showed patchy fluctuance over 
the medial epicondyle and tenderness over the proposed ulna 
of the transposition site. There was 30 degrees active 
extension to 95 degrees active flexion. Passively, extension 
was 15 to 20 degrees and flexion 110 degrees with pain on 
extremes of motion, with no evidence of instability of the 
elbow, positive Tinel's sign over the medial epicondyle, and 
the nerve was not palpable within its transposed position. X-
rays showed osteoarthritis of the left elbow, both anteriorly 
and posteriorly. 

Physical examination of the wrist revealed a 10 cm incision 
over the dorsal aspect, a 5-degree arch of dorsiflexion, 
volar flexion, and approximately a 2 to 5 degrees arch of 
ulnar and radial deviation. The wrist was nontender with no 
erythema or fluctuance. There was a trigger finger of the 
left ring finger which was passively correctable. 
Neurovascular examination revealed good median and radial 
nerve function, and some weakened ulnar nerve function. The 
veteran was unable to cross along over the index finger and 
had weakened abduction and adduction of the digits. X-rays 
showed solid fusion mass about the left wrist. There was 
calcification of the radial artery, and some degenerative 
arthritis of the carpometacarpal joint of the left thumb and 
the radial ulnar joint. Impression was mild left wrist pain 
status post wrist fusion; left ring finger trigger finger; 
degenerative arthritis, left elbow, with limitation of 
motion; chronic ulnar nerve irritation status post bilateral 
ulnar nerve transpositions. The examiner concluded that the 
veteran has gone to a solid fusion mass of the left wrist 
which was minimally symptomatic. Symptoms pertaining to the 
left wrist were minimal. There were some chronic ulnar nerve 
symptoms to the elbow. The examiner recommended treatment for 
the left trigger ring finger aspect of the elbow.

In an August 1998 rating decision and supplemental statement 
of the case (SSOC), the RO continued the 40 percent rating 
for ankylosis of left wrist (minor), and increased the 
orthopedic left elbow rating from 10 to 20 percent, effective 
from December 13, 1997, based largely in the increased 
limitation of motion. 

January 2005 VA orthopedic examination reflects complaints of 
pain and limitation of motion of the left elbow and wrist. 
Examination revealed numbness of 4th and 5th fingers on the 
left hand, poor strength of the hand, wrist, and elbow. There 
was marked limitation of motion of left elbow actively and 
passively, from 30 to 90 degrees. Pronation of the forearm 
was 0-70 degrees, with pain. 

The left wrist was ankylosed at 10 degrees dorsiflexion and 
20 degrees radial deviation. Ankylosis was stable, with pain 
on stressing it, and no Tinel's sign at the elbow or wrist. 
Range of motion was 0-45 degrees in all fingers. There was 20 
degree flexion contractures of all PIP joints, and 10 degree 
flexion contractures of the DIP joints. He was able to pinch 
the thumb weakly to the index and middle fingers, and there 
was marked atrophy of the 1st dorsal interosseous muscle. He 
was unable to make a fist, lacking 1 cm from touching the 
palm with all fingers. There was anesthesia of the ulnar 
nerve distribution to pinprick examination. Grip was 50 
pounds on the right hand and 5 pounds on the left, with 
severe weakness and incoordination using the left hand. X-
rays showed severe traumatic arthritis with hypertrophic 
changes and bone spurs, arthrodesis of the radiocarpal and 
intercarpal wrist joints. Impression was traumatic arthritis, 
left elbow. Residuals of ulnar neuropathy, status post 
anterior transposition, left elbow. Ankylosis, surgical, left 
wrist, and multiple flexion contractures, left findings. 

In various statements during the appeal, and most recently in 
March 2006 post-remand brief, the appellant and his 
representative maintain that entitlement to the claimed 
benefits, including special monthly compensation for loss of 
use of the left hand, should be granted.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on average impairment in earning capacity. See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4. In cases where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. See 38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. See 38 C.F.R. § 4.3.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  In reviewing the claim for a higher 
rating, VA must consider which diagnostic code or codes are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

For VA purposes, full wrist dorsiflexion or extension is 0 to 
70 degrees. Full wrist palmar flexion is 0 to 80 degrees. 
Full wrist ulnar deviation is 0 to 45 degrees. Full wrist 
radial deviation is 0 to 20 degrees. Full forearm pronation 
is from 0 to 80 degrees. Full forearm supination is from 0 to 
85 degrees. 38 C.F.R. 4.71, Plate I (2005).

The Board further notes that in DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 
4.45. It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating claims under the diagnostic codes governing 
limitation of motion of the joints. The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

Increased rating for Left Wrist

The veteran's service-connected left (minor) wrist disability 
was increased from 20 to 40 percent in a June 1960 rating 
decision finding the wrist was firmly ankylosed at 10 degrees 
hyperextension and 10 percent radial deviation. The veteran 
filed his claim for increased disability in July 1992. 
Pertinent evidence reflects ankylosis of the wrist with 
radial deviation of the hand to 20 degrees, and fused at 0 
degrees flexion. Most recent 2005 VA examination reflects 
surgical ankylosis of the left wrist and neurological 
manifestations of the hand, decreased sensation status post 
nerve surgeries, due to left ulnar nerve compression. 

The left wrist has been rated under diagnostic code (DC) 
5214, at maximum 40 percent disability evaluation, 
contemplated for unfavorable ankylosis of the minor wrist in 
any degree of palmar flexion, or with ulnar or radial 
deviation in any other position, except favorable. 
Consideration under DeLuca v. Brown, 8 Vet. App. 202 (1995) 
provides no basis for a higher rating as the veteran is 
receiving the maximum evaluation for this disability. See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2005), whether or not the veteran raised them. Assignment of 
a separate rating for muscle impairment involving the forearm 
and hand under 38 C.F.R. § 4.71a, Diagnostic Codes 5307-5309 
would not afford the veteran a rating in excess of 40 
percent. The maximum allowable rating for a muscle group 
under these codes is 40 percent for impairment involving a 
dominant extremity, much less a minor extremity, as in this 
case. No other diagnostic codes are applicable.



Increased rating Left Elbow

Applicable criteria provide flexion of (minor) forearm 
limited to 100 degrees warrants a 10 percent rating, to 90 
degrees, a 20 percent rating, and to 70 degrees a 30 percent 
rating. DC 5206. Extension of (minor) forearm limited to 60 
degrees warrants a 10 percent rating, and to 75 degrees, a 20 
percent rating.

Arthritis has been identified in the left elbow. Diagnostic 
Codes pertinent to rating traumatic and in turn degenerative 
arthritis instruct that such is to be rated on limitation of 
motion of the affected joint. Diagnostic Code 5010 through 
application of Diagnostic Code 5003 indicates that a rating 
of 10 percent is for application for each major arthritic 
joint or joints affected by limitation of motion when "the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code." 38 
C.F.R. § 4.71a, Diagnostic Code 5003. As the veteran's 
limitation of motion of the left elbow is clearly compensable 
under Diagnostic Code 5213, arthritis is contemplated in the 
rating assigned for limitation of motion. See 38 C.F.R. § 
4.14.

A Note set forth in the Schedule following the provisions of 
Diagnostic Code 5213, provides that in all the forearm and 
wrist injuries, codes 5205 through 5213, multiple impaired 
finger movements due to tendon tie-up, muscle or nerve 
injury, are to be separately rated and combined not to exceed 
rating for loss of use of hand. 

Prior to December 13, 1997, the veteran's left elbow 
disability was evaluated as 10 percent under Diagnostic Code 
5010-5213. This code provides that limitation of pronation of 
the minor extremity with motion lost beyond the last quarter 
of the arc, and the hand does not approach full pronation; 
limitation of pronation of the minor extremity with motion 
lost beyond the middle of arc; loss of supination and 
pronation (bone fusion) with hand fixed in full pronation or 
near the middle of the arc or moderate pronation, all warrant 
a 20 percent evaluation. A 30 percent rating is warranted 
when there is loss of supination and pronation (bone fusion) 
with the minor hand fixed in supination or hyperpronation.

Prior to December 1997, the evidence includes pain, numbness 
and paresthesias of the forearm, elbow arthritis with 
polyneuropathy, and limitation of motion generally noted as 
10 degrees short of full extension (normal 0 degrees) 100 to 
110 degrees flexion with x-ray evidence of osteoarthritis. 
Ankylosis of the elbow is not shown. Flexion limited to 100 
degrees or more (DC 5206), and extension limited to 60 
degrees or less (DC 5207), support only a 10 percent rating 
in each case. Limitation of supination is noted as up to 90 
degrees in 1989, and up to 8-10 degrees of full supination. 
Limitation of supination less than 30 degrees warrants no 
more than a 10 percent rating. Accordingly, the evidence does 
not support an evaluation in excess of 10 percent for 
orthopedic residuals for the period prior to December 1997.

Beginning in December 13, 1997 VA examination, range of 
motion was noted as 30 degrees extension and 95 degrees 
active flexion. Most recent January 2005 VA examination also 
shows 30 to 90 degrees range. Resolving reasonable doubt in 
the veteran's favor, with consideration of pain and 
functional loss, the Board finds that no more than a 20 
percent rating is warranted for the minor elbow. See DC 5206. 
A higher rating for the elbow is unwarranted under any other 
code as the evidence does not show flail joint fracture of 
elbow, loss of pronation or supination (bone fusion) of the 
minor hand fixed in supination or hyperpronation, or nonunion 
or impairment of the radius or ulna with loss of bone 
substance, as contemplated by 30 percent and higher ratings 
under Diagnostic Codes 5208- to 5213. Nor does the evidence 
show flexion limited to 55 degrees or less, or extension 
limited to 100 degrees or more, for a 30 percent rating or 
higher under DC 5206, or 5207, for the period effective from 
December 13, 1997. 

Ulnar nerve impairment - Hand

The veteran also has a diagnosis of ulnar nerve entrapment 
syndrome status post nerve surgeries. As this involves 
distinct symptomatology from limitation of motion, it may be 
rated separately, under 38 C.F.R. § 4.124a, Diagnostic Code 
8516, for paralysis of the ulnar nerve. See Esteban v. Brown, 
6 Vet. App. 259 (1994).

The introductory note to 'Diseases of the Peripheral Nerves' 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis. When the involvement is 
wholly sensory, the rating should be for the mild or, at 
most, moderate degree. Moreover, the rating schedule provides 
that neuralgias characterized by dull and intermittent pain 
of a typical distribution so as to identify the nerve, is to 
be rated on the same scale with a maximum equal to moderate 
incomplete paralysis. 38 C.F.R. § 4.124.

Words such as "moderate" and "severe" are not defined in the 
VA Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2005).

Under DC 8516 criteria for rating paralysis of the ulnar 
nerve, a 10 percent rating will be assigned for mild, 
incomplete paralysis of the ulnar nerve on the minor hand 
(the veteran is right-handed). A 20 percent rating is 
warranted for moderate incomplete paralysis of the minor 
hand. A 30 percent rating is assigned for severe incomplete 
paralysis of the minor hand. When there is complete paralysis 
of the ulnar nerve of the minor extremity, manifested by 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the right and little fingers, cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened, the maximum 50 percent evaluation is 
appropriate for the minor hand.

As determined below, the predominant manifestations of the 
veteran's elbow and wrist disabilities are arthritis and 
limitation of motion, and these joints have been 
appropriately rated as such. As DC 8516, for rating ulnar 
nerve impairment, contemplates the functional impairment of 
limitation of motion, an additional separate rating 
assignment for nerve impairment of the elbow and wrist - 
under Code 8516 is not permitted pursuant to the rule against 
pyramiding under 38 C.F.R. § 4.14. Further, alternatively 
rating as nerve impairment under Code 8516, in lieu of 
evaluation as limitation of motion under applicable codes, 
would not afford a higher rating. 

Applying Diagnostic Code 8516 to disability in the left hand, 
however, as a separate anatomical entity, shows nerve 
impairment meets the criteria for a 10 percent rating for 
mild incomplete paralysis of the ulnar nerve prior to 
December 1997, and a 30 percent rating for severe incomplete 
paralysis thereafter. Specifically, prior to December 1997 
there was diminished to absent sensation in ulnar aspect of 
hand and ring and little fingers, numbness of ring and little 
fingers, and decreased grip strength, reflective of mild 
incomplete paralysis of the ulnar nerve. Resolving reasonable 
doubt in the veteran's favor, the Board will assign a 10 
percent rating under DC 8516, prior to December 13, 1997. A 
higher rating is unwarranted because though the grip was 
weakened, the veteran could make a fist, and retained good 
overall function in the hand without limitation of motion of 
the fingers or trigger fingers.

Beginning in 1997, complaints include curling up of ring and 
little fingers, chronic ulnar nerve symptoms, use of pain 
medications, reported trigger finger of the left ring finger, 
and reduced adduction and abduction of the digits. December 
2003 VA outpatient treatment records showed decreased 
opposition of the left thumb due to weakness and decreased 
grip strength, and January 2005 complaints noted flexion 
contractures of the fingers, weak pinch of the thumb to the 
middle and index fingers, and marked atrophy of the 1st 
interosseous muscle, with inability to make a fist. 

After considering all the evidence and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's left hand condition should be evaluated as 
30 percent disabling for severe incomplete paralysis of the 
ulnar nerve effective from December 1997, under diagnostic 
code 8516. The Board finds that the effective date of the 30 
percent disability rating should be December 1997 as the 
earliest date reflecting competent medical evidence of this 
level of ulnar nerve impairment. The Board chooses to 
evaluate the veteran's left hand condition under this 
diagnostic code because it more accurately reflects the 
manifestations and provides a higher rating than Diagnostic 
Codes 5216 to 5230 for ankylosis or limitation of motion of 
the fingers. Ankylosis of the fingers or the hand is not 
noted by the examiner, and limitation of motion of the 
fingers are either noncompensable or provide no higher 
rating. Further, the rating for nerve impairment under DC 
8516 adequately contemplates any limitation of motion of the 
fingers which would be, in any case, noncompensable under the 
applicable diagnostic codes DC 5228 - 5230, and productive of 
no higher combined evaluation than that already assigned 
under DC 8516.

In considering whether the veteran is entitled to the next 
higher evaluation under Diagnostic Code 8516, the Board 
observes no diagnosis of complete paralysis/griffin claw 
deformity of the ulnar nerve warranting a 50 percent rating 
for minor hand. More recent January 2005 VA examination does 
not reflect considerable atrophy of the muscles of the thenar 
eminences, absence of flexion or index and middle fingers 
remaining extended, loss of adduction of the thumb. Ankylosis 
is not noted and the veteran retains range of motion in all 
fingers from 0 to 45 degrees. The veteran could oppose the 
thumb to the middle and index fingers and pinch. Thus a 
separate rating as severe or complete paralysis of ulnar 
nerve or Griffin claw deformity, is unwarranted.

In addition, the Board notes that the amputation rule also 
prohibits a higher evaluation. The "Amputation Rule" set 
forth in 38 C.F.R. § 4.68 provides that "[t]he combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed." Considering the elbow injury, 
under Diagnostic Code 5123, amputations above the insertion 
of the pronator teres of the minor forearm is to be rated 70 
percent. Effective from December 1997, the veteran's left 
upper extremity is already evaluated as 40 percent/wrist, 30 
percent/hand, 20 percent/elbow, for a combined rating of 66 
percent. Thus a 50 percent rating for complete ulnar 
paralysis would be in violation of the amputation rule 
because the combined rating of the three conditions would 
exceed 70 percent. See 38 C.F.R. § 4.25, Table I. 

SMC Entitlement

In a September 1996 rating, the RO denied entitlement to SMC. 
Under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, disability 
compensation may be paid at special rates when certain 
medical criteria are met. The level of special monthly 
compensation (SMC) provided under 38 U.S.C.A. § 1114(k) is 
payable in certain circumstances including the anatomical 
loss of one foot or one hand. Additionally, the level of SMC 
provided under 38 U.S.C.A. § 1114(l) is payable for 
anatomical loss or loss of use of both feet, or one hand and 
one foot; blindness in both eyes with visual acuity of 5/200 
or less; or being permanently bedridden or so helpless as to 
be in need of regular aid and attendance. 38 C.F.R. 3.350(b). 
The veteran asserts SMC on the basis of loss of use of the 
left hand. 

Loss of use of one hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the insertion of the pronator teres, with use 
of a suitable prosthetic appliance. The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis. Complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more, will constitute loss of use of the hand or 
foot involved. 38 C.F.R. §§ 3.350(a)(2); 4.63. 

In light of the above discussion regarding affording the 
veteran a higher rating for his service- connected left 
extremity the Board finds that the evidence fails to 
establish that the actual remaining function of the hand is 
no more than would be equally well served by an amputation 
stump and suitable prosthesis below level of elbow. Recent 
January 2005 VA examination failed to show nerve impairment 
to the level of griffin claw deformity or complete paralysis. 
Although there was weakness and incoordination, the veteran 
was able to pinch the thumb weakly to the index and middle 
fingers, and has some hand grasp and use of the thumb, index, 
and middle fingers, and as such, has remaining function to 
the left (minor) hand. The evidence does not establish such 
loss of use as to entitle the veteran to special monthly 
compensation for the loss of use of the left (minor) hand at 
the rate prescribed by 38 U.S.C.A. § 1114(k).


ORDER

A disability in excess of 40 percent for left wrist 
ankylosis, is denied.

A disability evaluation in excess of 10 percent for 
limitation of motion, residuals of left elbow injury with 
degenerative joint disease, status post ulnar nerve 
surgeries, for the period prior to December 13, 1997, is 
denied for orthopedic residuals.

A disability evaluation in excess of 20 percent for 
limitation of motion, residuals of left elbow injury with 
degenerative joint disease, status post ulnar nerve 
surgeries, effective from December 13, 1997, is denied, for 
orthopedic residuals.

A separate additional 10 percent evaluation for mild 
incomplete paralysis of ulnar nerve, residuals of a left 
elbow injury, status post ulnar nerve surgeries, prior to 
December 13, 1997, is granted subject to the regulations 
governing the payment of VA monetary benefits.

A separate additional 30 percent evaluation for severe 
incomplete paralysis of ulnar nerve, residuals of left elbow 
injury, status post ulnar nerve surgeries, effective from 
December 13, 1997, is granted subject to the regulations 
governing the payment of VA monetary benefits.

Entitlement to special monthly compensation based on loss of 
use of the left (minor) hand, is denied.


REMAND

With regard to the claim for section 1151 benefits, the Board 
finds that further development is warranted as action 
requested in the prior Board remand has not been fully 
performed. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its prior January 2004 remand, the Board specifically 
noted that the notice provisions issued in March 2003 VCAA 
notifications pertinent to section 1151 claim were 
inadequate. Although the RO provided additional VCAA 
notifications in January 2004, re-sent to the veteran's new 
address of record in July 2004, the notice is still 
inadequate in that the applicable version , as noted in prior 
remand, of section 1151 has still not been provided to the 
veteran. 

Thus the Board also notes that the RO has not provided the 
notice to which the veteran is entitled under 38 U.S.C.A. § 
5103(a) for the Section 1151 claim. Specifically, there is no 
indication that the RO notified the veteran of the 
information and evidence needed to substantiate the claim for 
section 1151 benefits, or advised the veteran of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA in connection with his appeal. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). Appropriate 
notification consistent with recent court precedent should 
also be provided. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
notifications pertinent to the VCAA and 
recent Court precedent. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) for 
the claim of entitlement to compensation 
under section 1151. The notifications 
should specifically provide the 
provisions of the appropriate section 
1151 regulations applicable to the claim 
(see January 2004 remand concerning law 
and regulations for claim filed prior to 
October 1, 1997).  The "no fault or 
strict liability" provisions need to be 
set out.

2.  Then, the RO should readjudicate the 
section 1151 claim based upon a de novo 
review of all pertinent evidence and 
consideration of all applicable criteria. 
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


